Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1, 5-15, 17-24 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/22 has been entered.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. (a) Claim 9 recites “wherein the light display is positioned about the periphery of the cabin” which is not further limiting with respect to claim 8 which already recites “wherein the light display…centered about an at least substantially central region of the vehicle and extending adjacent to a periphery of at least a portion of the cabin.” Claims 10 & 11 include redundant language as well, and depend from claim 9, and as such, are rejected as well.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nespolo et al. (USPGPUB 2016/0288709) (hereinafter “Nespolo”).
With respect to claim 8, Nespolo, similar to the method as described in claim 1, supra, Nespolo is also considered to encompass a method for providing illumination-based remote object tracking within a host vehicle 10, the method comprising the steps of: detecting a remote object using one or more remote object sensors e.g., 30 (FIG. 2; para [0026]); illuminating a first portion 538 of a light display, e.g., 46 (FIG. 8) within a cabin of a host vehicle 10 in response to detecting the remote object 110 to provide visual information to occupants of the autonomous vehicle regarding a location of the remote object (FIG. 1; para [0027]); tracking relative movement of the remote object from a first location to a second location, e.g., from left to right of the driver’s view (FIGs. 8-10) with respect to the host vehicle 10; and illuminating a second portion, e.g., 538 (FIG. 9) of the light display in response to detecting movement of the remote object to the second location, e.g., middle of windshield (FIG. 9), wherein the second portion of the light display is more closely aligned with the second location relative to a center of the cabin than the first location relative to the center of the cabin (as shown)(para [0049]-[0050]).
Nespolo is further considered to encompass wherein the tracking light display 22/48 defines a “closed-loop, concentric pattern” and is/are centered about an at least substantially central region of the vehicle as shown at least on the peripheral of mirror 82 (FIG. 1).
Lastly, with respect to claim 8, and to the light vehicle being within an “autonomous” vehicle, although the Nespolo discloses the claimed method in a human driven vehicle and not in an autonomous vehicle, one with ordinary skill would have recognized that the method would have performed equally well in an autonomous vehicle since detecting and displaying threats to any movable vehicle to thereby prevent collisions and damage to either type of vehicle would have bene equally important and thus obvious to try.  
As per claims 8 & 9, Nespolo is further considered to show wherein the light display 22 is positioned about the periphery of the cabin of the host vehicle 10 (see FIG. 1; para [0027]).
Further with respect claims 10 & 11 and wherein the light display is “concentrically positioned about a periphery (of a ceiling) of a cabin of the host vehicle,” it is considered that Nespolo suggests such a location, e.g., “roof liners” (para [0027], last sentence, and as such modifying the location(s) of the light display(s) of Nespolo would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention as a matter of design choice and/or engineering optimization, for the purpose of providing alternative locations as suggested by Nespolo.  Furthermore, a relocation of the position of the light display(s) is not a means for patentability.  In re JAPIKSE, (CCPA) 86 USPQ 70, Decided May 9, 1950, Appl. No. 5634, U.S. Court of Customs and Patent Appeals.  In the brief of the Solicitor for the Patent Office it is pointed out that the claim reads on Cannon except as to the final limitation reading “means disposed in alignment with said opening for contact by said depending means to start the pressing operation of said hydraulic press.” As to that limitation it was held that there would be no invention in shifting the starting switch disclosed by Cannon to a different position since the operation of the device would not thereby be modified.  
As per claim 12, Nespolo is further considered to teach wherein the step of illuminating a second portion of the light display 22 in response to detecting movement of the remote object 110 to the second location comprises at least one of increasing an intensity of the second portion of the light display and changing a color of the second portion of the light display, e.g., changing intensity, see para [0046], and changing of color, see either para [0046], [0047]. 
Claim(s) 1, 5-7, 21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nespolo et al. (USPGPUB 2016/0288709) (hereinafter “Nespolo”) in view of Suckow et al. (USP 6,679,618) (hereinafter “Suckow”).
As for claim 1, Nespolo is considered to teach a method for providing illumination-based remote object tracking within a host vehicle 10, the method comprising the steps of: detecting a remote object, e.g., 110, using one or more remote object sensors, e.g., 30 (FIG. 2; para [0026]); illuminating at least a portion of a light display, e.g., 22 which include at least sets of lights 34, 36, 38, 40, 42, 44, 46, 48 (para [0027]; FIG. 1) within a host vehicle 10 in response to detecting the remote object (see FIGs. 7-11; para [0049]-[0050]); tracking movement, e.g., direction/orientation of the remote object 110 (para [0050]); and changing the light display based upon movement of the remote object to allow an “occupant” of the host vehicle and/or other than a driver of the host vehicle, to at least generally assess at least one of a location and a direction of movement of the remote object 110 relative to the host vehicle 10 (FIGs. 7-11; para [0056]; [0059].  It is noted that remote object 110 is described in Nespolo to be “objects 110 outside of the vehicle 10, such as other vehicles, people, animals, plants, barriers, or curbs for example.” (para [0030]).  Nespolo is further considered to teach wherein the light display 22 comprises a plurality of adjacent lights arranged in a pattern within the host vehicle 10 (FIG. 1; para [0026]-[0027]).  Still further, Nespolo is also considered to teach a plurality of adjacent lights arranged in a concentric pattern, e.g., at least concentric around the peripheral of the mirrors 74, 78 and 82; and further, with respect to the light display is “positioned about a periphery of a ceiling of a cabin of the host vehicle,” it is considered that Nespolo suggests such a location, e.g., “roof liners” (para [0027], last sentence, and as such modifying the location(s) of the light display(s) of Nespolo would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention as a matter of design choice and/or engineering optimization, for the purpose of providing alternative locations as suggested by Nespolo.  Furthermore, a relocation of the position of the light display(s) is not a means for patentability.  In re JAPIKSE, (CCPA) 86 USPQ 70, Decided May 9, 1950, Appl. No. 5634, U.S. Court of Customs and Patent Appeals.  In the brief of the Solicitor for the Patent Office it is pointed out that the claim reads on Cannon except as to the final limitation reading “means disposed in alignment with said opening for contact by said depending means to start the pressing operation of said hydraulic press.” As to that limitation it was held that there would be no invention in shifting the starting switch disclosed by Cannon to a different position since the operation of the device would not thereby be modified.  
Lastly, with respect to (claims 1 & 23) and the “light display comprises a plurality of adjacent, concentric rows of lights,” while not shown by Nespolo, Suckow, in the same art of endeavor with respect to light displays, discloses a light display comprising a plurality of adjacent, concentric rows of lights 15a, 15b, 15c, 15d (FIG. 1B; col. 5, lines 30-35).  With such a light display pattern of concentric rows of lights, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the display of lights of Nespolo, for the purpose of providing a more visible display as would have been realized from a skilled artisan with the teaching of Suckow.
As per claim 5, Nespolo is further considered to teach wherein the step of illuminating at least a portion of a light display 22 comprises changing an illumination of a first portion 538 of the light display, wherein the first portion of the light display is positioned adjacent to a side of the host vehicle 10 facing the remote object 110 (see FIGs. 7-10, para [0044]; [0050]).
As per claim 6, Nespolo is further considered to teach wherein “the step of changing the light display comprises changing an illumination of a second portion of the light display, wherein the second portion of the light display is positioned closer to a line between a selected portion of a cabin of the host vehicle and an updated location of the remote object than a line between the selected portion of the cabin of the host vehicle and a previous location of the remote object,”
In other words, Nespolo includes a light display, e.g., 46 (FIGs. 8-10) wherein the light display changes/moves according to movement of the remote object 110, e.g., “In the example provided, the segment 538 is a portion of the seventh set of lights 46 and is illuminated in the precise area of the object 110,” (see para [0050]), and as such, second portion of the light display 538 in FIG. 9, is located closer to a “selected portion of the cabin” than a line between the selected portion of the cabin of the host vehicle and a previous location of the remote object, e.g., location shown in either FIGs. 8 or 10 (para [0050]).  
As per claim 7, Nespolo is further considered to teach wherein the selected portion of the cabin comprises a centrally located portion of the cabin, e.g., central part of the windshield area (FIG 9). 
With respect to claims 21 & 24, and “wherein the plurality of adjacent, concentric rows of lights are configured to provide information about the distance of the remote object to occupants of the host vehicle,” Nespolo (in view of Suckow) is considered to encompass and teach that the plurality of adjacent, concentric “rows” of lights are configured to provide information about the distance of the remote object to occupants of the host vehicle.  As previously described (with respect to at least claims 1 & 8), remotely-detected objects 110 relative to a host vehicle; a tracking light display 22 comprising one or more lights positioned to illuminate within a cabin of the host vehicle 10 and a remote object light tracking translation module 18 configured to receive remote object data from the one or more environmental sensors 30 (para [0034]- [0035]), correlate the remote object data with the tracking light display, and transmit instructions to the tracking light display to cause the tracking light display to change illumination within the host vehicle according to at least one of a location, a direction of movement, an object type, and a distance of remotely-detected objects relative to the host vehicle (see FIGs. 7-11 and para [0049]-[0059]).
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nespolo in view of Van Der Meijs (USPGPUB 2019/0351823).  For a description of Nespolo, see the rejection, supra.
With respect to claim 13, while Nespolo does not classify the remote object 110 as one of a plurality of distinct object types, Van Der Meijs, in the same field of endeavor of situational awareness devices in a vehicle, discloses a method/system of alerting a driver of remote objects (see FIGs. 1A, 1B, and 11A), wherein different object types have different sizes, e.g., a pedestrian is significantly smaller than a passenger car (para [0052]) and further teaches different LED’s are activated based on information about the detected object, e.g., object location & type (para [0052]).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided information regarding the classification of object type to the method/system of Nespolo, to provide more detailed information to the driver to mitigate or reduce potential accidents, as suggested by Van Der Meijs.
Still further, with respect to claim 14, Van Der Meijs is considered to also teach that the controller 810 can calculate a warning level based on whether the object is a pedestrian, bike or automobile and further determines the behavioral aspects of the signal system based on the detected warning level, such behavioral aspects are LED color, light intensity, blinking frequency or motion, and the warning level 4 is communicated to the signal controller 820, that determines signal light behavior 6, e.g., color, light intensity, blinking frequency. (para [0052]).
From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have changed color with respect to the classification of object type to the method/system of Nespolo, to provide more detailed information to the driver to mitigate or reduce potential accidents, as suggested by Van Der Meijs.

Allowable Subject Matter
Claims 15, 17-20 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant's arguments filed 3/31/22 have been fully considered but they are not persuasive.
A…With respect to the rejection of Nespolo in view of Suckow of claim 1, Applicant submits 
“Applicant believes that Suckow, which discloses a 360-degree warning lamp for providing a warning to multiple vehicles from outside of any vehicle, would have lacked relevance in the context of lighting in an autonomous vehicle for providing a visual indication of external objects and, therefore, would not have been considered by those of ordinary skill in the art.”
The Examiner respectfully disagrees.  Nespolo already has been described to having all the aspects/limitations of claim 1, besides the “concentric pattern of lights.”  The teaching of Suckow was just to show a concentric pattern of lights was known, and in combination with Nespolo, claim 1 of the present invention would have been obvious to a skilled artisan. 
Still further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
B…Further, applicant submits “Moreover, irrespective of the lack of relevance of Suckow to the technical problem of the invention of claim 1, neither Nespolo nor Suckow discloses or suggests having a concentric light display positioned about a periphery of a ceiling of a cabin of the host vehicle. Applicant acknowledges the citation in the Office Action to Paragraph [0027] of Nespolo, which suggests "roof liners" as one "other location[]" for placement of lights. However, Nespolo's teachings are in the context of a standard vehicle having a driver and the lights of Nespolo are used to provide information to the driver alone. See, e.g., Abstract ("The tracking device can detect a driver's line-of-sight. The lighting system can be disposed about the vehicle and can emit light visible to the driver. The control module can determine a location of the hazard relative to the line-of-sight, ...."). 
Thus, at best this paragraph suggests that the lights 34 and 36 shown in FIG. 1, for example, might be extend up to the portion of the roof liner visible to the driver at the front of the vehicle. There is no teaching to extend the lights in a concentric display about the periphery of the ceiling and/or cabin, nor would the teachings of Nespolo suggest such a modification because, again, Nespolo’s teachings are about providing information to the driver alone.”
While the Examiner agrees that Nespolo’s light combination is directed mainly for the driver’s convenience, certainly, these combinations of light patterns would also be visible to any other occupant in the cabin of the vehicle as well.  The claims all contain the preamble phrase “comprising” and as such, does not exclude a prior art reference from including more elements and/or the claims do not exclude the pattern of light patterns being not visible to an occupant in the driver’s seat, whether or not they are actively “driving”.
C…With respect to claim 8, applicant further argues that “The Office Action alleges that "one with ordinary skill would have recognized that the method would have performed equally well in an autonomous vehicle since detecting and displaying threats to any movable vehicle to thereby prevent collisions and damage to either type of vehicle would have been equally important and thus obvious to try." Office Action at page 7. However, as mentioned above, like the invention of claim 1, the invention of claim 8 relates to providing information to passengers in a vehicle about objects around the vehicle rather than avoiding collisions. To make this distinction more apparent, claim 8 has been amended herein to recite that the light display within a cabin of an autonomous host vehicle is configured to provide visual information to occupants of the autonomous vehicle regarding a location of the remote object. 
The Office Action further alleges that Nespolo discloses the limitation of providing a light display in a closed-loop pattern "centered about an at least substantially central region of the vehicle." In doing so, the Office Action cites to mirror 82 of FIG. 1. However, mirror 82 would not be an effective way to communicate information to occupants of an autonomous vehicle since it is positioned to be viewed by only a single occupant (the driver). Thus, claim 8 has also been amended herein to recite that the light display comprises lights arranged in a closed loop pattern centered about an at least substantially central region of the vehicle and extending adjacent to a periphery of at least a portion of the cabin.”
As in the Examiner’s response with respect in “B…” supra, while the Examiner agrees that Nespolo’s light combination is directed mainly for the driver’s convenience, certainly, these combinations of light patterns would also be visible to any other occupant in the cabin of the vehicle as well.  The claims all contain the preamble phrase “comprising” and as such, does not exclude a prior art reference from including more elements and/or the claims do not exclude the pattern of light patterns being not visible to an occupant in the driver’s seat, whether or not they are actively “driving”.  
In view of the above, the Examiner maintains the rejections of record.



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
June 22, 2022